Citation Nr: 0204479	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of loan guaranty indebtedness.

2.  Timeliness of waiver request for loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Marcus E. McCrory, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The record reflects that the appellant served on active duty 
in the United States Navy.  He enlisted in May 1989; the 
dates of active duty service are otherwise unconfirmed by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in August 1999, at which it was remanded to 
the RO for due process considerations. 


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In addition, the August 1999 Board remand instructed the RO 
to contact the appellant for the purpose of clarifying the 
status of his representative.  It was noted he should be 
advised of his right to appoint a representative pursuant to 
the requirements set forth under 38 C.F.R. 20.600, et seq.  
It was further noted that if a representative is appointed he 
or she should be provided an opportunity to review the matter 
under consideration and submit supporting evidence or 
argument according to established appellate procedures. 

The evidence of record includes correspondence from a private 
attorney dated October 1999, January 2000, April 2000, and 
May 2000 indicating he had been retained to represent the 
appellant in the matter on appeal.  In June 2000, the 
Committee, in essence, notified the appellant that because 
they had received no document signed by him appointing the 
private attorney as his representative they were prohibited 
from corresponding with the attorney about his claim.  

The Board notes, however, that VA regulations provide that an 
attorney may be designated as an appellant's representative 
through a properly executed VA Form 22a, "Appointment of 
Attorney or Agent as Claimant's Representative," but that in 
lieu of that form an attorney may state in writing on his or 
her letterhead that he or she is authorized to represent the 
appellant in order to have access to information in the 
appellant's file pertinent to the particular claim presented.  
See 38 C.F.R. § 20.603 (2001).  It is noted that for an 
attorney to have complete access to all information in an 
individual's records, the attorney must provide a signed 
consent from the appellant or the appellant's guardian.  Id.

Based upon the evidence of record, the Board finds the 
Committee has misinformed the appellant as to matters related 
to representation by a private attorney and has failed to 
comply with the August 2000 remand order.  The Court has held 
that where the remand orders of the Board or the Court are 
not complied with, the Board errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the Board finds additional development is 
required prior to appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The appellant and his attorney should 
be notified of the applicable VA law 
concerning representation by a private 
attorney.  The attorney should be 
provided an opportunity to review the 
matter under consideration and submit 
supporting evidence or argument according 
to controlling legal criteria.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), and 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)) 
are fully complied with and satisfied.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



